Title: From George Washington to John Cox, Jr., 4 October 1779
From: Washington, George
To: Cox, John Jr.


        
          Sir,
          Head Quarters West Point Octobr 4th 1779
        
        By advices I have received it is highly probable His Excellency Count D’Estaing will very speedily appear on this coast to cooperate with us; it will be of great importance that he should be met with intelligence of the enemy’s situation and with good pilots to conduct him into the

harbour—For this purpose I am to request you will without loss of time take effectual measures to engage at least half a Dozen fast sailing boats, to be kept constantly out from the Jersey shore to endeavour if possible to fall in with the Count—I am preparing dispatches to be sent by them, which shall be forwarded to you the moment they are finished and I hope by the time you receive them the vessels will be ready. You will see the vast importance of dispatch and will take your measures accordingly—If the Count comes at all, he may be hourly expected and a very few days can at any rate elapse before he will appear. I am with great esteem Sir Your most Obedt serv.
        The Commanders of these boats ought to be men on whose fidelity we can absolutely rely, as the miscarriage of the dispatches would be a very serious misfortune.
      